Citation Nr: 0212021	
Decision Date: 09/13/02    Archive Date: 09/19/02	

DOCKET NO.  96-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1995 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which denied 
the benefit sought on appeal.  (The appellant has since 
relocated to Florida and the appellant's claims file is now 
under the jurisdiction of the RO in St. Petersburg, Florida.)  
The appellant, who had service from February 1989 to December 
1989, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In April 1999, 
the Board returned the case to the RO for additional 
development.  That development having been accomplished, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained by the RO.

2.  The appellant's service from February to December 1989 
was terminated by a discharge under conditions other than 
honorable.

3.  Upon entry into service the appellant failed to disclose 
a hospitalization for treatment of psychiatric symptomatology 
associated with illegal use of steroids.

4.  During service the appellant continued to abuse steroids, 
evidenced a positive urinalysis for methyltestosterone 
(steroids) and received a nonjudicial punishment for two 
violations of the Uniformed Code of Military Justice (UCMJ), 
specifically wrongfully possessing a prescription drug 
(methyltestosterone) and wrongful use of that prescription 
drug.

5.  The appellant was not insane at the time of the 
commission of the offense that led to his other than 
honorable discharge.

6.  The appellant's service from February to December 1989 
involved willful and persistent misconduct on his part and is 
considered to be under dishonorable conditions for VA 
purposes.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits, except health care.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 
(2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there was no prejudice to the appellant in proceeding 
with this appeal because the requirements of the VCAA have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (When the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

First, the VA has a duty under the VCAA to notify a claimant 
and representative of any information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
administrative decisions, the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim was denied.  For the most part relevant evidence 
consists of service personnel and medical records which, 
following the Board's April 1999 remand, have all been 
associated with the claims file.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
as indicated above, the relevant evidence primarily consists 
of portions of the appellant's service personnel and medical 
records that have been obtained and are associated with the 
claims file.  These records appear to be the only relevant 
and probative evidence pertaining to the appellant's claim 
and the record reflects that all such records have been 
obtained.  As such, the VA has no outstanding duty to inform 
or assist the appellant that any additional evidence or 
information is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for the VA to advise a claimant 
as to the division of responsibility between the VA and the 
claimant in obtaining evidence is effectively moot.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) ("Both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Finally, in view of the narrow question of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could aid in substantiating this claim.  
Consequently, the case is now ready for appellate review.

Private medical records dated before service show that the 
appellant was hospitalized in November and December 1987 for 
severe depressive symptoms which had been noticed after he 
stopped taking anabolic steroids.  During the hospitalization 
the appellant underwent a psychological evaluation, following 
which it was noted that the preponderance of the information 
suggested that a major thought disorder was not part of the 
clinical picture.  It was indicated that the paranoia that 
was present was often associated with illegal drug use and 
would probably subside with continued abstinence.  The 
examiner indicated that based on the record, he strongly 
doubted that the appellant had refrained from steroid use as 
was indicated in the history.  He concluded that unless this 
could be confirmed by laboratory testing he assumed the 
appellant had continued his use.  The discharge diagnoses 
were depression, narcissistic personality disorder and use of 
anabolic steroids.

A Report of a Medical Examination performed in February 1989 
in connection with the appellant's enlistment shows no 
pertinent defects or abnormalities.  On the Report of Medical 
History portion of the examination the appellant denied 
having ever been treated for a mental condition, ever having 
been a patient in any type of hospital and drug abuse.  

Service medical records pertaining to a hospitalization of 
the appellant in September and October 1989 shows the 
appellant was hospitalized following increasing episodes of 
bizarre behavior.  Following the initial psychiatric 
evaluation the diagnosis was schizophreniform disorder versus 
brief reactive psychosis.  Subsequent psychiatric evaluation 
in October 1989 showed the appellant had a brief reactive 
psychosis/drug induced by anabolic steroids which had been 
purchased illegally from an individual.  It was indicated 
that the appellant reported that he had taken these types of 
pills many times before and prior to enlistment.  The 
diagnoses following the evaluation were status post induced 
psychotic disorder (anabolic steroid) and schizoid 
personality disorder with paranoid features.  The 
recommendation was that despite being fit for duty and 
responsible for his own behavior, the appellant was felt to 
be unsuitable for military life due to his severe personality 
disorder, abuse of illegal drugs that had endangered his life 
and a history of paranoid ideations with a potential for self 
harm.  

Service personnel records reflect that in April 1989 the 
appellant signed a statement of awareness which indicated his 
clear understanding of the Navy's drug policy and the legal 
consequences of noncompliance.  Those records also reflect 
that in October 1989 the appellant received nonjudicial 
punishment for two violations of the UCMJ, specifically 
wrongful possession of a prescription drug 
(methyltestosterone) and wrongful use of that prescription 
drug. Service personnel records include a recommendation for 
administrative separation by reason of the convenience of the 
government due to a personality disorder, misconduct due to 
drug abuse and misconduct due to commission of a serious 
military offense.  

Private medical records dated between August 1990 and June 
1994 show the appellant received psychiatric treatment for an 
atypical psychosis.  The appellant was described as generally 
stable and working on the closing date in October 1994.  

A DD Form 149 (Application for Correction of Military or 
Naval Record) shows the appellant requested a correction of 
records because he was not given due process in being allowed 
to meet with a physical evaluation board and not being given 
a medical discharge because of a diagnosis of paranoid 
schizophrenia during service.  He stated that he did not feel 
that he exhibited a pattern of misconduct.  He admitted that 
he was caught in the hospital with a bottle of 
methyltestosterone which he and a comrade had bought in 
Tijuana while on liberty.  He indicated that he took only one 
pill.  

Under 38 C.F.R. § 3.12(a), pension, compensation or 
dependency and indemnity compensation is not payable unless a 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  Section 3.12(b) states that a discharge or 
release from service under one of the conditions specified is 
a bar to payment of benefits unless it is found that a person 
was insane at the time of committing the offense.  

The provisions of 38 C.F.R. § 3.12(d) indicate that a 
discharge or release because of one of the offenses specified 
is considered to have been issued under dishonorable 
conditions.  Subparagraph (4) spells out the criteria for one 
of those offenses, specifically willful and persistent 
misconduct.  That subparagraph specifies that this included a 
discharge under other than honorable conditions, if it is 
determined that it was persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).  Given 
the plain language of the regulation, it is obvious that any 
other than an honorable discharge will be a bar to the 
receipt of benefits if it is determined that the discharge 
was based on willful and persistent misconduct.  

Based on this record, it is apparent that the appellant's 
willful misconduct began on the day he was examined for 
service.  On that day the appellant denied ever having had 
psychiatric treatment, ever having been hospitalized or ever 
having abused drugs.  However, the record clearly establishes 
that prior to service, the appellant was hospitalized in 
November and December 1987 for psychiatric treatment brought 
on or necessitated by the use of anabolic steroids.  While 
the Board does acknowledge that the hospitalization was 
necessitated following the reported discontinuance of the use 
of steroids, the appellant was nevertheless less than 
truthful in providing answers to questions posed to him in 
connection with his enlistment, answers that he certified to 
be "true and complete to the best of my knowledge."  

The record then reflects that the appellant continued use of 
illegal drugs during service, to the point of requiring a 
psychiatric hospitalization approximately six months after 
entering service.  This was evidenced by a positive 
urinalysis and medical records of the hospitalization that 
attribute the psychiatric symptomatology to steroid use.  
These actions were in spite of a statement signed by the 
appellant in April 1989 which indicated his clear 
understanding of the Navy's drug policy and the legal 
consequences of noncompliance.  As a result of the 
appellant's steroid use he received nonjudicial punishment 
for wrongfully possessing a prescription drug and for 
wrongful use of a prescription drug, specifically 
methyltestosterone.  The appellant's personnel records 
describe this as misconduct as involving the commission of a 
serious military offense.  

The Board finds that this evidence demonstrates that the 
appellant engaged in misconduct that was willful and 
persistent, having begun upon the appellant's entry into 
service.  In this regard, the appellant not only failed to 
disclose a psychiatric hospitalization associated with drug 
abuse prior to service, but during a psychiatric evaluation 
during service the appellant acknowledged that he "has taken 
these type of pills many times before and prior to 
enlistment."  The Board construes this statement as 
demonstrating the appellant's continued use of steroids 
during his brief time in service, culminating in his 
hospitalization and nonjudicial punishment.  Accordingly, the 
Board finds that the appellant was separated from service due 
to willful and persistent misconduct and that his brief 
service under the facts and circumstances of this case cannot 
be considered honest, faithful, and meritorious.  

The Board has also considered whether the appellant was 
insane at the time of committing the offense that led to his 
other than honorable discharge.  However, there is no 
evidence that would demonstrate that the appellant was insane 
during service.  While the appellant exhibited bizarre 
behavior during service and was diagnosed as having an 
atypical psychosis during service, these symptoms were all 
the end result of the appellant's misconduct, namely the use 
and possession of illegal drugs.  Following appropriate 
treatment during the hospitalization the psychotic 
symptomatology abated and service physicians found the 
appellant to be fit for duty and responsible for his own 
behavior but unsuitable for service life due to a severe 
personality disorder.  The Board thus finds that the service 
medical records failed to demonstrate that the appellant was 
insane at any time during his period of service.  

Therefore, the Board concludes that the appellant's other 
than honorable discharge was due to willful and persistent 
misconduct and is considered dishonorable for VA purposes.  
As a result, the character of the appellant's service is a 
bar to VA benefits, except health care.


ORDER

The appellant's discharge from service is a bar to VA 
benefits, except health care, and the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

